The following opinion was filed February 10, 1925:
Owen, J.
{on rehearing). It is held in the original opinion that if the seizure was made by federal prohibition officers its product was admissible in evidence, because the seizure was not made by officers of the state whose duty it is to protect the individual in his constitutional right of immunity from unlawful searches and seizures. This statement was based on the case of Burdeau v. McDowell, 256 U. S. 465, 41 Sup. Ct. 574, where it was held that the product of a search made by one who was not an officer of the government was admissible in evidence in a prosecution against the one whose property was thus seized. It is there pointed out that the constitutional amendment prohibiting unlawful searches and seizures relates to searches and seizures attributable to governmental action; “that it was intended as a restraint upon the' activities of sovereign authority, and was not intended to be a limitation upon other than governmental agencies.”
Upon further reflection, induced by the motion for rehearing herein, we are constrained to withdraw what is said in- the opinion concerning the admissibility of the evidence in this case if it was the product of a search on the part of the federal officers. Conceding the doctrine of Burdeau v. McDowell, supra, it does not quite reach the question here presented. The federal prohibition officers are not mere private citizens. While they are not officers of the *619state, they are officers of the federal government and are prohibited from making unlawful searches and seizures by the Fourth amendment of the federal constitution. Whether a state court should receive in evidence the product of a search made in violation of the provisions of the federal constitution, although not made under pretense of the sovereign power of the state, is a question which we think merits more consideration than we have been able to give to it. What is said in the opinion upon that subject is therefore withdrawn and the question may be considered as an open one in this court.
We are clear that the conviction should be affirmed, nevertheless. The search was a lawful one if- made pursuant to the directions and supervision of a duly appointed deputy state prohibition commissioner. A search calls for manual inspection, and it is not the law that an officer authorized to make a search by search warrant or other authority must personally inspect every nook and corner of the place to be searched. He may summon to his assistance others to aid him, and such others are protected by his authority so long as he supervises and directs the search. From time imme: morial sheriffs have had the power to summon the posse comitatus to aid them in making arrests and executing writs and process. The statute specifically provides that “The commissioner and his deputies shall have the same power to malee arrests and serve process under the provisions of this chapter as sheriffs and shall receive the same fees.” Sub. (2) (h), sec. 165.01, Stats. While in making a search under authority conferred upon them by the provisions of sec. 165.01 without a warrant they are neither making an arrest nor serving process and, therefore, do not come within the letter of the statute just quoted, they nevertheless come within its spirit, and we hold that a deputy state prohibition commissioner may avail himself of the assistance of others in making a search under the authority of ch. 165 of the Statutes, and that if the search is made under his direction *620and supervision, the product of that search may lawfully be received in evidence even though it was actually discovered by the aide and not by the officer.
By the Court. — The motion for rehearing is denied, without costs.